DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please correct the misspelling “bode region” in claim 16. It is understood as it should have been spelled as “body region”. 


Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, prior art failed to disclose or fairly suggest, along with other recited claim limitations, the required range of concentration relationship.
Regarding Claims 3-6, prior art failed to disclose or fairly suggest, along with other recited claim limitations, the required shape of doped region.
Regarding Claim 7, prior art failed to disclose or fairly suggest, along with other recited claim limitations, the required first and second concentration modulated region.
Furthermore, it is in examiner’s opinion that including the “slot” limitation from paragraph 0024 of the instant application as filed would place the case in condition for . 

Response to Arguments
Applicant’s arguments with respect to claim(s) s 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Williams et al. (20070278568) in view of Agam et al. (20160079344)
Regarding Claim 1, in Fig. 14, Williams et al. discloses a high-voltage semiconductor device, comprising: a substrate 501, comprising a first conductive type 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required concentration modulated region only contacting the 
Regarding Claim 8, in Williams, the drain region is disposed in the first well region.  
Regarding Claim 9, in Williams a coverage area of the at least one concentration modulated region 498 is smaller than a coverage area of the first well region PW.  
Regarding Claim 10, in Williams a projection area of the at least one concentration modulated region 498 does not exceed a projection area of the first well region.  
Regarding Claim 11, in Williams the at least one concentration modulated region 498 directly Page 18 of 21contacts the first well region.  
Regarding Claim 12, in Williams a PN junction is disposed between the buried layer 502 and the first well region.  
Regarding Claim 13, in Williams a second well region NW, disposed in the substrate, the second well region comprising the second conductive type N, wherein the second well region surrounds the first well region and the source region 505A is disposed in the second well region.  
Regarding Claim 14, in Williams doped concentration of the buried layer NW is greater than a doped concentration of the second well region (see paragraphs 0134, 0218, 0266, 0268 and 0270)
Regarding Claim 15, in Williams one end of the gate 510A partially covers the second well region, and the end of the gate adjacent to the source region.  
Regarding Claim 16, in Williams further comprising: a body region disposed in the second well region and the body region comprising the second conductive type (see paragraphs 0134 and 0218)
Regarding Claim 17, in Williams the body region surrounds the drain region and the source region (see paragraphs 0134 and 0218)
Regarding Claim 18, in Williams a first insulating structure 516/517 disposed on the substrate, between the body region and the drain region; and a second insulating structure 516/517 disposed on the substrate, between the drain region and the gate, the gate not directly contacting Page 19 of 21the drain region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        3/15/2022